DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a bead member and associated tire construction, classified in class 152, subclass 541.
II. Claims 18 and 20, drawn to a method of producing a bead member for a tire, including injecting a composition comprising a resin A, classified in class 156, subclass 131.
III. Claim 19, drawn to drawn to a method of producing a bead member for a tire, including welding a first bead filler and a second bead filler, classified in class 156, subclass 131.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, for example in which tire components are simply laid up upon one another (devoid of injection molding operation).
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can the product as claimed can be made by another and materially different process, for example in which tire components are simply laid up upon one another with adhesive bonding or an additional attachment means (not required that distinct filler are melted and joined together).
6.	Inventions II and II are related as independent inventions, each having a unique and separate means for establishing patentability.  Invention II requires an injection molding operation and such is not required by Invention III.  Invention III, on the other hand, requires a melting step and subsequent welding step and such steps are not required by Invention II.  As such, it is evident that respective inventions are directed to independent inventions and restriction is proper.  
Election/Restrictions
A telephone call was made to John Callahan on September 13, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 13, 2021